Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.

Detailed Action
	This action is in response to the papers filed October 4, 2021. 

Amendments
           Applicant's response and amendments, filed October 4, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2, 7, 9-10, 16, 20-33, 35-36, and 38-41, and withdrawn Claims 15 and 34.
	Claims 1, 3-6, 8, 11-15, 17-19, 34, and 37 are pending.
Newly submitted Claim 34, and amended Claim 15, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims recite wherein the method increases beta adrenergic receptor signaling. The specification discloses that the therapeutic agent which increases beta adrenergic receptor signaling is a distinctly different agent than the BAG3 transgene [0072], e.g. administration of a beta1 adrenergic receptor transgene [0085]. Such is a mutually exclusive and functionally distinct method step special technical feature than the originally presented administration of the BAG3 transgene.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 15 and 34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 3-6, 8, 11-15, 17-19, 34, and 37 are under examination. 

Priority
This application is a 371 of PCT/US2016/047305 filed on August 17, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/205,990 filed on August 17, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on October 4, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1. 	The prior rejections of Claim(s) 35, and 40-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

2. 	The prior rejection of Claim(s) 4-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn upon further consideration.  Chami et al (Canadian J. Cardiol. 30(12): 1655-1661, December 2014; available online October 2, 2014; of record) taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 

3. 	Claims 1, 3-6, 8, 11-15, 17-19, 34, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to a method of enhancing cardiac performance in a patient suffering from heart failure with normal ejection fraction, the method comprising:

b) administering to said patient a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a Bcl2-associated athanogene 3 (BAG3) polypeptide thereby enhancing cardiac performance.
At issue for the purpose of written description requirements is therapeutically effective amount of the pharmaceutical composition comprising a nucleic acid encoding a BAG3 polypeptide so as to necessarily and predictably achieve a real-world, clinically meaningful result of enhancing cardiac performance.

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claimed patient population to be treated is enormously broad. The specification discloses that “patient” is synonymous and/or interchangeable with “subject” [0058], and whereby the “patient” may be human or non-human ([0064], “e.g., a patient, and more specifically, a human patient”), e.g. [0065], “applied to a wide range of species, e.g. humans, 
The claimed administration step is enormously broad for encompassing a multitude of anatomically distinct administration routes, wherein the specification discloses wherein the pharmaceutical composition comprising the nucleic acid encoding BAG3 polypeptide may be administered to the patient via intravenous, intracranial, intraperitoneal, intramuscular, subcutaneous, intrarectal, intravaginal, intrathecal, intradermal, transdermal injection, oral delivery, nasal delivery, or inhalation of aerosol preparation [0067]. 
The claimed BAG3 polypeptide is enormously broad for encompassing a multitude of structural variants and fragments of full-length BAG3, wherein the specification discloses full-length proteins, and that the polypeptide of the invention can "constitute" or "include" a fragment of BAG3. It will be understood that the polypeptides can therefore include only a fragment of BAG3 (or a biologically active variant thereof) [0025]. The specification also discloses that the biologically active BAG3 fragment retains the biological activity to cleave target DNA [0025].
The breadth of the claim is exceptionally large because the specification [0025] discloses that BAG3 polypeptide refers to “peptide sequences of varying sizes”, and thus the claims reasonably embrace di-, tri-, tetra-, penta-, hexa-, septa-, octa-, nona-, deca-, etc….peptide fragments of the full-length BAG3 polypeptide, which is 575 amino acids in length [0021]. 
While [0024] discloses database accession sequences to BAG3 polypeptides, [0024] does not disclose which fragments of said referenced BAG3 polypeptides necessarily and predictably have the biological activity to cleave target DNA. Rather, it appears the referenced BAG3 polypeptides (SEQ ID NO:1-6) are full-length (575 amino acid) BAG3 polypeptides. 
The specification discloses an adenoviral vector encoding BAG3 used to infect tissue cultured mouse cardiomyocytes [0081], but fails to disclose the structure of said BAG3 polypeptide encoded therein. As no embodiments of BAG3 fragments are actually disclosed, it is considered that said adenoviral vector encoding BAG3 encodes full-length (575 amino acids) BAG3.
Minoia et al (Autophagy 10(9):1603-1621, 2014; of record) is considered relevant prior art for having taught the full-length BAG3 polypeptide comprises functionally different sub-domains, e.g. a WW domain (amino acids 21-55), HspB8/HspB6 binding motifs (amino acids 
Thus, the instantly claimed BAG3 fragment may be but a fragment of the WW domain, which is structurally and functionally distinct from the HspB8/HspB6 binding motifs, the PLCgamma/dynein binding domain, the BAG domain and/or the p65-binding domain, for which there is no art-recognized functional property as it pertains to the etiology of heart disease or biological activity to cleave target DNA.
The instantly claimed BAG3 fragment may be but a fragment of the HspB8/HspB6 binding motifs, which is structurally and functionally distinct from the WW domain, the PLCgamma/dynein binding domain, the BAG domain and/or the p65-binding domain, for which there is no art-recognized functional property as it pertains to the etiology of heart disease or biological activity to cleave target DNA.
The instantly claimed BAG3 fragment may be but a fragment of the PLCgamma/dynein binding domain, which is structurally and functionally distinct from the WW domain, the HspB8/HspB6 binding motifs, the BAG domain and/or the p65-binding domain, for which there is no art-recognized functional property as it pertains to the etiology of heart disease or biological activity to cleave target DNA.
The instantly claimed BAG3 fragment may be but a fragment of the BAG domain, which is structurally and functionally distinct from the WW domain, the PLCgamma/dynein binding domain, the HspB8/HspB6 binding motifs, and/or the p65-binding domain, for which there is no art-recognized functional property as it pertains to the etiology of heart disease or biological activity to cleave target DNA.
The instantly claimed BAG3 fragment may be but a fragment of the p65-binding domain, which is structurally and functionally distinct from the WW domain, the PLCgamma/dynein binding domain, the HspB8/HspB6 binding motifs, and/or the BAG domain, for which there is no art-recognized functional property as it pertains to the etiology of heart disease or biological activity to cleave target DNA.
The instantly claimed BAG3 fragment need not even comprise the WW domain, the PLCgamma/dynein binding domain, the HspB8/HspB6 binding motifs, the BAG domain and/or the p65-binding domain, or fragment thereof, respectively. Rather, the breadth of the instantly claimed BAG3 fragment reasonably encompasses amino acids 1-20, 56-86, 102-199, 214-301, 
Rather, the nature of Applicant’s invention is a gene therapy comprising the use of a nucleic acid molecule encoding a full-length BAG3 polypeptide. 
Wang et al (J. Cell. Physiol. 224: 94-100, 2010; of record) is considered relevant prior art for having taught that BAG3 is proteolytically cleaved by Caspase-1, -3, and -8 during apoptosis, thus producing a BAG3 fragment. However, Wang et al do not teach that the BAG3 fragments have any biological activity, nor the ability to cleave target DNA. Rather, Wang et al taught that the biological relevance of the cleaved BAG3 fragments in apoptosis is a matter of speculation (pg 100, col. 1). 
Similarly, Minoia et al (2014; of record) taught the construction of BAG3 truncation polypeptides to remove different art-recognized domains of full-length BAG3 (Figure 2). However, Minoia et al do not teach that the truncated BAG3 variants/fragments have the ability to cleave target DNA, nor are functionally equivalent to full-length, wildtype BAG3. 
Feldman et al (J. Cell. Physiol. 229: 1697-1702, 2014; available online May 13, 2014; Applicant’s own work of record in IDS; of record) is considered relevant prior art for having taught the identification of naturally-occurring BAG3 polypeptide fragments, e.g. BAG3 polypeptide truncations lacking the C-terminal BAG domain (Figure 2; pg 1700, col. 1). However, this BAG3 polypeptide fragment is taught to be causal to heart disease, not therapeutic for the treatment of heart disease or enhance cardiac performance. Thus, Applicant themselves recognized that not all BAG3 polypeptide fragments possess a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in a patient suffering from heart failure, are functionally equivalent to full-length, wildtype BAG3, nor have the ability to cleave target DNA.
Gamerdinger et al (EMBO Reports 12(2): 149-156, 2011; of record) is considered relevant prior art for having taught the expression of the BAG3 transgenes to study the role of BAG3 biological function in the aggresome pathway. Ubiquitin-positive aggresomes were decreased in BAG3 knockdown (BAG3 siRNA) cells, and increased when full-length BAG3 is overexpressed. Gamerdinger et al taught that while full-length BAG3 interacts with dynein, thereby coupling aggresome-targeting substrates for transport along the microtubules, the BAG but not sufficient, for the aggresome-targeting of Hsp70 substrates (pg 151, col. 2). The mtSOD-dynein interaction is impaired in BAG3 knockdown cells, and the BAG domain alone, which is inefficient in dynein binding, failed to load significant amounts of cargo onto the dynein motor (pg 152, col. 2). Thus the prior art recognized that the key structural domain of BAG3, the BAG domain, which common in the family of BAG proteins, is itself insufficient to fully recapitulate the functional properties of the full-length BAG3 polypeptide. 
The claimed fragment reasonably encompasses an enormous genus of BAG3 polypeptide subdomains, alone or in combination with other BAG3 polypeptide subdomains, including BAG3 amino acid sequences for which there is no known or art-recognized functional properties.  
The prior art does not teach the structure of a BAG3 peptide fragment which has the ability to cleave target DNA. 
The art also does not teach a BAG3 polypeptide fragment which possesses a real-world, clinically meaningful, and therapeutically efficacious biological activity to cleave target DNA and enhance cardiac performance in a patient suffering from heart failure, to wit, normal or reduced ejection fraction (HFrEF), non-ischemic cardiomyopathy (Claim 3), idiopathic dilated cardiomyopathy or familial dilated cardiomyopathy (Claim 8), acute heart failure, end-stage heart failure, and/or increase cardiac contractility (Claim 1). 
The specification does not disclose a reduction to practice of administering an expression vectors encoding a BAG3 fragment which has a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in the enormous genus of non-human and human patients suffering from heart failure. 
The specification does not disclose a reduction to practice of administering via the multitude of different anatomical routes, e.g. intrarectal, inhalation, oral delivery, intravaginal, subcutaneously, etc..., per [0067], an expression vectors encoding full-length BAG3 which has a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance 
The specification fails to disclose, for example, a first nucleic acid dosage formulation, e.g. liposomes encapsulating nucleic acid, that, upon administration via, e.g. nasal delivery, as opposed to a second nucleic acid dosage formulation, e.g. chemically modified mRNA [0026], that, upon administration via, e.g. subcutaneous delivery, both of which are able to necessarily and predictably achieve a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in the enormous genus of non-human and human patients suffering from heart failure.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the enormously broad genus of structurally undisclosed pharmaceutical formulations (dosage, composition) comprising the enormously broad genus of structurally undisclosed, structurally distinct, functionally undisclosed, and functionally distinct fragments of a full-length BAG3 polypeptide that have the biological activity sufficient to cleave target DNA and will have a real-world, clinically meaningful therapeutic effect, that upon administration via the enormous genus of anatomically distinct administration routes will necessarily and predictably achieve increase cardiac contractility, and enhance cardiac performance in the enormous genus of non-human and human patients suffering from heart failure, non-ischemic cardiomyopathy, idiopathic dilated cardiomyopathy or familial dilated cardiomyopathy, acute heart failure, and/or end-stage heart failure, at the time the application was filed. 
Dependent claims are included in the basis of the rejection because although they recite and encompass the use of BAG3 polypeptide fragments, they do not correct the real-world biological deficiencies of the instant specification and Claim 1 to achieve a real-world, clinically meaningful therapeutic effect to enhance cardiac performance in a subject suffering from heart failure.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

4. 	Claims 1, 3-6, 8, 11-15, 17-19, 34, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims and The Nature of the Invention
The claimed patient population to be treated is enormously broad. The specification discloses that “patient” is synonymous and/or interchangeable with “subject” [0058], and whereby the “patient” may be human or non-human ([0064], “e.g., a patient, and more specifically, a human patient”), e.g. [0065], “applied to a wide range of species, e.g. humans, non-human primates, monkeys, horses, livestock, dogs, cats ferrets, or other mammals kept as pets, rats, mice, or other laboratory animals”. 

While instant Claim 18 recites “percutaneously”, and Claim 19 recites “surgically”, such are themselves generic recitations, as they do not necessarily deliver the pharmaceutical to the heart. Rather, for example, “percutaneous” is generic to a needle puncture through the skin. While [0050] discloses specific embodiments of “percutaneous” or “surgical” administration, e.g. antegrade intra-coronary infusion either with or without coronary artery occlusion; closed-loop recirculation, wherein the vector is infused into a coronary artery removed from the circulation from the coronary sinus oxygenated extracorporeally and redeliver down the coronary artery; retrograde infusion through coronary sinus; direct myocardial injection; peripheral intravenous infusion; and pericardial injection, the terms “percutaneously” and “surgically” are not explicitly re-defined by Applicant’s lexicography to mean only these forms of administration. 
The claimed BAG3 polypeptide is enormously broad for encompassing a multitude of structural variants and fragments of full-length BAG3, wherein the specification discloses full-length proteins, and that the polypeptide of the invention can "constitute" or "include" a fragment of BAG3. It will be understood that the polypeptides can therefore include only a fragment of BAG3 (or a biologically active variant thereof) [0025]. The specification also discloses that the biologically active BAG3 fragment retains the biological activity to cleave target DNA [0025].
The breadth of the claim is exceptionally large because the specification [0025] discloses that BAG3 polypeptide refers to “peptide sequences of varying sizes”, and thus the claims reasonably embrace di-, tri-, tetra-, penta-, hexa-, septa-, octa-, nona-, deca-, etc….peptide fragments of the full-length BAG3 polypeptide, which is 575 amino acids in length [0021]. Rather, the nature of Applicant’s invention is a gene therapy comprising the use of a nucleic acid molecule encoding a full-length BAG3 polypeptide. 

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
Minoia et al (Autophagy 10(9):1603-1621, 2014; of record) is considered relevant prior art for having taught the full-length BAG3 polypeptide comprises functionally different sub-domains, e.g. a WW domain (amino acids 21-55), HspB8/HspB6 binding motifs (amino acids 87-101, and 200-213), a PLCgamma/dynein binding domain (amino acids 302-412), a BAG domain (amino acids 420-499), and a p65-binding domain (amino acids 500-575). Thus, the instantly claimed BAG3 fragment may be but a fragment of the WW domain, which is structurally and functionally distinct from the HspB8/HspB6 binding motifs, the PLCgamma/dynein binding domain, the BAG domain and/or the p65-binding domain, for which there is no art-recognized functional property as it pertains to the etiology of heart disease or biological activity to cleave target DNA.
The instantly claimed BAG3 fragment may be but a fragment of the HspB8/HspB6 binding motifs, which is structurally and functionally distinct from the WW domain, the PLCgamma/dynein binding domain, the BAG domain and/or the p65-binding domain, for which there is no art-recognized functional property as it pertains to the etiology of heart disease or biological activity to cleave target DNA.
The instantly claimed BAG3 fragment may be but a fragment of the PLCgamma/dynein binding domain, which is structurally and functionally distinct from the WW domain, the HspB8/HspB6 binding motifs, the BAG domain and/or the p65-binding domain, for which there is no art-recognized functional property as it pertains to the etiology of heart disease or biological activity to cleave target DNA.
The instantly claimed BAG3 fragment may be but a fragment of the BAG domain, which is structurally and functionally distinct from the WW domain, the PLCgamma/dynein binding domain, the HspB8/HspB6 binding motifs, and/or the p65-binding domain, for which there is no art-recognized functional property as it pertains to the etiology of heart disease or biological activity to cleave target DNA.
The instantly claimed BAG3 fragment may be but a fragment of the p65-binding domain, which is structurally and functionally distinct from the WW domain, the PLCgamma/dynein binding domain, the HspB8/HspB6 binding motifs, and/or the BAG domain, for which there is 
The instantly claimed BAG3 fragment need not even comprise the WW domain, the PLCgamma/dynein binding domain, the HspB8/HspB6 binding motifs, the BAG domain and/or the p65-binding domain, or fragment thereof, respectively. Rather, the breadth of the instantly claimed BAG3 fragment reasonably encompasses amino acids 1-20, 56-86, 102-199, 214-301, and/or 413-419, and fragments thereof, respectively, for which there is no art-recognized functional property as it pertains to the etiology of heart disease or biological activity to cleave target DNA.
Wang et al (J. Cell. Physiol. 224: 94-100, 2010; of record) is considered relevant prior art for having taught that BAG3 is proteolytically cleaved by Caspase-1, -3, and -8 during apoptosis, thus producing a BAG3 fragment. However, Wang et al do not teach that the BAG3 fragments have any biological activity, nor the ability to cleave target DNA. Rather, Wang et al taught that the biological relevance of the cleaved BAG3 fragments in apoptosis is a matter of speculation (pg 100, col. 1). 
Similarly, Minoia et al (2014; of record) taught the construction of BAG3 truncation polypeptides to remove different art-recognized domains of full-length BAG3 (Figure 2). However, Minoia et al do not teach that the truncated BAG3 variants/fragments have the ability to cleave target DNA, nor are functionally equivalent to full-length, wildtype BAG3. 
Feldman et al (J. Cell. Physiol. 229: 1697-1702, 2014; available online May 13, 2014; Applicant’s own work of record in IDS; of record) is considered relevant prior art for having taught the identification of naturally-occurring BAG3 polypeptide fragments, e.g. BAG3 polypeptide truncations lacking the C-terminal BAG domain (Figure 2; pg 1700, col. 1). However, this BAG3 polypeptide fragment is taught to be causal to heart disease, not therapeutic for the treatment of heart disease or enhance cardiac performance. Thus, Applicant themselves recognized that not all BAG3 polypeptide fragments possess a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in a patient suffering from heart failure, are functionally equivalent to full-length, wildtype BAG3, nor have the ability to cleave target DNA.
Gamerdinger et al (EMBO Reports 12(2): 149-156, 2011; of record) is considered relevant prior art for having taught the expression of the BAG3 transgenes to study the role of but not sufficient, for the aggresome-targeting of Hsp70 substrates (pg 151, col. 2). The mtSOD-dynein interaction is impaired in BAG3 knockdown cells, and the BAG domain alone, which is inefficient in dynein binding, failed to load significant amounts of cargo onto the dynein motor (pg 152, col. 2). Thus the prior art recognized that the key structural domain of BAG3, the BAG domain, which common in the family of BAG proteins, is itself insufficient to fully recapitulate the functional properties of the full-length BAG3 polypeptide. 
The claimed fragment reasonably encompasses an enormous genus of BAG3 polypeptide subdomains, alone or in combination with other BAG3 polypeptide subdomains, including BAG3 amino acid sequences for which there is no known or art-recognized functional properties.  
The prior art does not teach the structure of a BAG3 peptide fragment which has the ability to cleave target DNA. 
The art also does not teach a BAG3 polypeptide fragment which possesses a real-world, clinically meaningful, and therapeutically efficacious biological activity to cleave target DNA and enhance cardiac performance in a patient suffering from heart failure, non-ischemic cardiomyopathy (Claim 3), idiopathic dilated cardiomyopathy or familial dilated cardiomyopathy (Claim 8), acute heart failure, end-stage heart failure, and/or increase cardiac contractility (Claim 1).
The claimed fragment reasonably encompasses an enormous genus of BAG3 polypeptide subdomains, alone or in combination with other BAG3 polypeptide subdomains, including BAG3 amino acid sequences for which there is no known or art-recognized functional properties as it pertains to the instantly claimed invention. The prior art does not teach the structure of a 
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification administering the AAV vector encoding full-length BAG3 to the larger and structurally undisclosed and variable genus of structurally and functionally different BAG3 fragments to necessarily and predictably sufficiently treat an enormous plurality of etiologically and pathologically distinct heart failure diseases in humans and non-human animals. Neither the specification nor the claims provide the appropriate nucleic acid vector or viral dosage to be administered in the plurality of possible intravenous, intracranial, intraperitoneal, intramuscular, subcutaneous, intramuscular, intrarectal, intravaginal, intrathecal, intratracheal, intradermal, or transdermal injection, by oral or nasal administration means [0067] that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result to treat heart failure and enhance cardiac performance.
The gene therapy art is extremely unpredictable. The unpredictability is manifested in the poor and unpredictable targeting of the gene therapy vectors to target cells (the enormous genus of possible AAV serotypes disclosed), routes of administration (as disclosed, do not even require direct administration to the diseased tissue), the transient and unpredictable expression of the transgenes in target cells (the genus of disclosed possible promoters and/or regulatory sequences), the specific genes to be used for a treatment (the enormous genus of structurally undisclosed BAG3 fragments), the unsuitability of many animal models of human diseases, etc…, all critical for the success of a gene therapy method. 

The Existence of Working Examples and The Amount of Direction Provided by the Inventor
The specification discloses the use of expression vectors encoding full-length BAG3 [0081, 82] to transfect/transduce myocytes in tissue culture. 
The specification does not disclose a reduction to practice of administering an expression vectors encoding full-length BAG3 which has a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in a patient suffering from heart failure. 
The specification does not disclose a reduction to practice of administering an expression vectors encoding a BAG3 fragment which has a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in a patient suffering from heart failure. 
Rather, the instant claims are based upon a hypothetical conclusion derived observations of full-length BAG3 polypeptide overexpression in mouse myocyte cell culture. 
The specification does not disclose a reduction to practice of administering an expression vectors encoding a BAG3 fragment which has a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in the enormous genus of non-human and human patients suffering from heart failure. 
The art does not teach and the specification does not disclose a reduction to practice of administering a BAG3 polypeptide fragment which possesses a real-world, clinically meaningful, and therapeutically efficacious biological activity to necessarily and predictably sufficiently enhance cardiac performance in a patient suffering from or at risk of ischemia/reperfusion injury, e.g. stroke or heart failure, acute heart failure, myocardial infarction, impaired L/V function, increased severity of contractility dysfunctions, and/or an increase in the incidence of arrhythmia. The specification fails to make up for such deficiencies in the prior art.
The art does not teach and the specification does not disclose a reduction to practice of administering via the multitude of different anatomical routes, e.g. intrarectal, inhalation, oral delivery, intravaginal, subcutaneously, etc..., per [0067], an expression vectors encoding full-length BAG3 which has a real-world, clinically meaningful, and therapeutically efficacious biological activity to enhance cardiac performance in the enormous genus of non-human and human patients suffering from heart failure. 


The Quantity of Any Necessary Experimentation to Make or Use the Invention
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to demonstrate which of the multitude of structurally undisclosed, structurally distinct, functionally undisclosed, and functionally distinct fragments of a full-length BAG3 polypeptide, when administered via the enormous genus of anatomically distinct routes, will have a real-world, clinically meaningful therapeutic effect to enhance cardiac performance in the enormous genus of human and non-human patients suffering from heart failure, non-ischemic cardiomyopathy, idiopathic dilated cardiomyopathy or familial dilated cardiomyopathy, acute heart failure, and/or end-stage heart failure. 
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of using the nucleic acid molecules, including AAV vectors, encoding a genus of structurally undisclosed and variable genus of structurally and functionally different BAG3 fragments to necessarily and predictably sufficiently treat an enormous plurality of etiologically and pathologically distinct ischemia/reperfusion injury diseases in humans, as disclosed [0063], constitutes such a "germ of an idea".
The courts have stated that reasonable correlation must exist between scope of exclusive Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Nature (507): 423-425, 2014; of record in co-pending application 16/324719) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
The prior art does not teach, and the instant application does not demonstrate, the expression of BAG3 fragments, e.g. not more than 20, 35, 40, 55, 60, 75, 80, …, not more than 95 amino acids, etc…, that would necessarily and predictably sufficiently enhance cardiac performance in a patient suffering from or at risk of ischemia/reperfusion injury, e.g. stroke or heart failure, e.g. reduced ejection fraction (HFrEF), acute heart failure, myocardial infarction, impaired L/V function, increased severity of contractility dysfunctions, and/or an increase in the incidence of arrhythmia, thereby achieving a real-world, clinically meaningful, and therapeutically efficacious treatment such that the ordinary artisan would know which BAG3 fragments falls within, or excluded from, the claimed genus to be useful in the present methods.
Each of these possible fragments will take time and money to determine their degree of efficacy, if any, in a preclinical animal model prior to any possible advancement to clinical trials in humans, as discussed by Perrin et al (2014).
Dependent claims are included in the basis of the rejection because although they recite and encompass the enormous genus of structurally undisclosed pharmaceutical formulations and dosages of the enormous genus of structurally undisclosed BAG3 polypeptide fragments to be administered by multitude of anatomically distinct administration routes, they do not correct the real-world biological deficiencies of the instant specification and independent Claim 1.

Examiner's Note
The Examiner is aware of the apparent contradiction between applying the 35 U.S.C. 112, first paragraph, lack of enablement rejection presented above and the following 35 U.S.C. 102 and 103 art rejections. The art rejections are applied for disclosing knowledge in the art prior to the filing of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	The prior rejection of Claims 20-27, 30-33, 35-36, and 40-41 under AIA  35 U.S.C. 103 as being unpatentable over Feldman et al (J. Cell. Physiol. 229: 1697-1702, 2014; available online May 13, 2014; of record in IDS) in view of Knezevic et al (Heart Fail Rev 20:423-434, 2015; available online April 30, 2015; of record in IDS), and Yue et al (Circulation 108:1626-is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

6. 	The prior rejection of Claims 21, 26, 30-33, 36, and 38 under AIA  35 U.S.C. 103 as being unpatentable over Feldman et al (J. Cell. Physiol. 229: 1697-1702, 2014; available online May 13, 2014; of record in IDS) in view of Knezevic et al (Heart Fail Rev 20:423-434, 2015; available online April 30, 2015; of record in IDS), and Yue et al (Circulation 108:1626-1632, 2003; of record), as applied to Claims 20-27, 30-33, 35-36, and 40-41 above, and in further view of Reed et al (U.S. 2003/0175958), Gao et al (U.S. 2012/0137379), and Gandhi et al (Am. J. Cardiol. 114: 1543-1549, November 14, 2014; available online August 27, 2014) is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

7. 	The prior rejection of Claims 20-24, 26-27, 30-33, 35-36, and 40-41 under AIA  35 U.S.C. 103 as being unpatentable over Feldman et al (J. Cell. Physiol. 229: 1697-1702, 2014; available online May 13, 2014; of record in IDS) in view of Homma et al (Am. J. Pathol. 169(3): 761-773, 2006; of record in IDS), Meng et al (Cell Death and Disease 5: e1092; doi:10.1038/cddis.2014.32; published online 27 February 2014; of record), Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record), Yue et al (Circulation 108:1626-1632, 2003; of record), and Hishiya et al (Circulation Res. 107: 1220-1231, 2010; of record in IDS) is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

8. 	The prior rejection of Claims 21, 26, 30-33, and 38 under AIA  35 U.S.C. 103 as being unpatentable over Feldman et al (J. Cell. Physiol. 229: 1697-1702, 2014; available online May 13, 2014; of record in IDS) in view of Homma et al (Am. J. Pathol. 169(3): 761-773, 2006; of record in IDS), Meng et al (Cell Death and Disease 5: e1092; doi:10.1038/cddis.2014.32; published online 27 February 2014; of record), Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record), Yue et al (Circulation 108:1626-1632, 2003; of record), and Hishiya et al (Circulation Res. 107: 1220-1231, 2010; of record in IDS), as applied to Claims 20-24, 26-27, 30-33, 35-36, and 40-41 above, and in further view of Reed et al (U.S. 2003/0175958), Gao et al (U.S. 2012/0137379), and Gandhi et al (Am. J. Cardiol. 114: 1543-1549, November 14, 2014;  is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

9. 	The prior rejection of Claim 25 under AIA  35 U.S.C. 103 as being unpatentable over Feldman et al (J. Cell. Physiol. 229: 1697-1702, 2014; available online May 13, 2014; of record in IDS) in view of Homma et al (Am. J. Pathol. 169(3): 761-773, 2006; of record in IDS), Meng et al (Cell Death and Disease 5: e1092; doi:10.1038/cddis.2014.32; published online 27 February 2014; of record), Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record), Yue et al (Circulation 108:1626-1632, 2003; of record), Hishiya et al (Circulation Res. 107: 1220-1231, 2010; of record in IDS), Reed et al (U.S. 2003/0175958), Gao et al (U.S. 2012/0137379), and Gandhi et al (Am. J. Cardiol. 114: 1543-1549, November 14, 2014; available online August 27, 2014), as applied to Claims 20-24, 26-27, 30-33, 35-36, 38, and 40-41 above, and in further view of Stanescu et al (Romanian J. Internal Med. 45(1): 77-83, 2006; abstract only) is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive.

10. 	Claims 1, 3-6, 8, 11-14, 17-19, and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Feldman et al (J. Cell. Physiol. 229: 1697-1702, 2014; available online May 13, 2014; of record in IDS) in view of Knezevic et al (Heart Fail Rev 20:423-434, 2015; available online April 30, 2015; of record in IDS), Yue et al (Circulation 108:1626-1632, 2003; of record), Sanderson et al (Heart 93: 155-158, 2007; of record) and Chami et al (Canadian J. Cardiol. 30(12): 1655-1661, December 2014; available online October 2, 2014; of record).
Determining the scope and contents of the prior art.
With respect to Claim 1, Feldman et al is considered relevant prior art for having taught the identification of mutations in BAG3 in patients suffering from heart failure (Title). Feldman et al taught that mutations in BAG3 were shown to cause abnormal muscle function (pg 1701, col. 2). 
Feldman et al taught patients (III-7, IV-4, IV-6) who were asymptomatic, yet carries the BAG3 mutation (Figure 1), and thus is reasonably considered to be at risk for acute heart failure. 
Feldman et al taught wherein the heart failure is end-stage heart failure (pg 1701, col. 2, “patients with end-stage HF”), and one patient suffered from progressive heart failure (pg 1699, col. 1, “progressive HF secondary to IDC”;  Table 1, “Died-worsening HF”). Decreased levels of BAG3 protein can be found both in individuals with a BAG3 mutation, as well as in end-stage failing human heart (pg 1701, col. 1). Changes in levels of BAG3 protein might participate in the progression of disease in patients with non-familial forms (syn. no BAG3 mutations) of IDC (pg 1702, col. 1).

Feldman et al do not teach a therapeutic approach to treating said patients suffering from heart failure to comprise a gene therapy method to overexpress BAG3. However, prior to the effective filing date of the instantly claimed invention, Knezevic et al is considered relevant prior art for having taught that mutations in BAG3 are associated with heart failure (Title), and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). 
Knezevic et al taught that in adult mouse left ventricular myocytes in which endogenous BAG3 is knocked down by adenovirus-siRNA, systolic calcium concentrations, calcium transient amplitude and single myocyte contraction amplitude are all significantly decreased compared to myocytes infected with adenovirus-GFP. These observations suggest that BAG3 may modulate cardiac contractility by affecting myocyte excitation–contraction coupling (pg 430, col. 1). 
Feldman et al taught wherein BAG3 was recognized in the art to inhibit myofibrillar degeneration in response to mechanical stress (pg 1701, Discussion). Thus, a gene therapy to overexpress BAG3 would reasonably be recognized by the routineer to enhance cardiac performance comprising an increase in contractile function, as such is merely the opposite of myofibrillar degeneration, loss of Z-disk integrity, and/or abnormal muscle function. 
Furthermore, in regard to instant claims, it is noted that the "wherein the increase in cardiac contractility comprises…." clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited, to wit, administering the nucleic acid encoding BAG3. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").

Neither Feldman et al nor Knezevic et al teach a reduction to practice of a method to treating patients suffering from heart failure to comprise a gene therapy method to overexpress a therapeutic transgene. However, prior to the effective filing date of the instantly claimed invention, Yue et al is considered relevant prior art for having taught a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure, the method comprising the steps of:
i) identifying a patient suffering from or at risk of heart failure, to wit, mdx mutant mice; and 
ii) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (pg 1627, col. 1, Neonatal Cardiac Gene Therapy). 
Yue et al taught wherein the composition is administered percutaneously and surgically (pg 1627, col. 1, Neonatal Cardiac Gene Transfer, “injected directly into the cardiac cavity by puncturing through the chest wall”, col. 2, “small incision was made on the surface of the skin above the heart”, “complete the entire surgical procedure”).


However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 1, Sanderson et al is considered relevant prior art for having taught that nearly half (pg 155, col. 1, Epidemiology, 40-71%, depending upon the study; mean 56%) of patients with symptoms of heart failure are found to have normal ejection fraction (Abstract).
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cell biology, anatomy and physiology, and the creation of transgenic cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art arrive at a method of enhancing cardiac performance in 
i) mutations in BAG3 are present in patients suffering from heart failure (Feldman et al, Knezevic et al); 
ii) reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (Knezevic et al); and 
iii) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (dystrophin transgene for dystrophin mutant subjects) to thereby enhance cardiac performance had previously been successfully reduced to practice (Yu et al).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to perform a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure with normal ejection fraction, the method comprising the step of administering to said patient an expression vector encoding a full-length BAG3 polypeptide with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art previously recognized that there is a finite number of identified, predictable potential heart failure patient populations, to wit, normal ejection fraction or reduced ejection fraction (Sanderson et al), whereby nearly half (Sanderson et al, pg 155, col. 1, Epidemiology, 40-71%, depending upon the study; mean 56%) of patients with symptoms of heart failure are found to have normal ejection fraction. Knezevic et al taught that BAG3 mutations were previously recognized to be causal for heart failure (Title, “BAG3: a new player in the heart failure paradigm”; pg 425, col. 1, “deletion of BAG3 exon 4 as causative of familial dilated cardiomyopathy”). Feldman et al taught that the prior art previously recognized a “causative relationship between BAG3 mutations and development of familial dilated cardiomyopathy (FDC) without muscle weakness” (pg 1701, col. 2), reasonably inferring and/or implying said patients have normal ejection fraction per “without muscle weakness”, and that heart failure secondary to systolic dysfunction (as present in heart failure patients with normal ejection fraction, per Sanderson et al) and cardiac dilation (pg 1697, col. 1, Introduction). Chami et al taught a correlation between BAG3 mutations and early-onset dilated cardiomyopathy, including a carrier who, at the time of study, had a normal ejection fraction.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 4, Feldman et al taught that changes in the levels of BAG3 protein might participate in the progression of disease in patients (pg 1702, col. 1), whereby the BAG3 protein levels are significantly decreased in the patients (pg 1698, col. 1). 

With respect to Claim 5, Feldman et al taught wherein the patient has a mutated BAG3 gene, patients (III-7, IV-4, IV-6) who were asymptomatic, yet carries the BAG3 mutation (Figure 1), and thus is reasonably considered to have, or be at risk for, heart failure, e.g. acute heart failure.
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 
With respect to Claims 3 and 8, Feldman et al taught wherein the non-ischemic cardiomyopathy is idiopathic dilated cardiomyopathy or familial dilated cardiomyopathy (Title, “family with…idiopathic dilated cardiomyopathy”; Introduction, “non-ischemic disease or idiopathic dilated cardiomyopathy”).
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), and do not teach that said patients exhibit ischemia. 
With respect to Claim 6, Knezevic et al taught a patient suffering from heart failure, said patient comprising mutations in the BAG3 gene, whereby the BAG3 mutations are associated with restrictive lung disease (syn. shortness of breath) and hypertrophic cardiomyopathy with restrictive physiology and a prolonged QT interval (pg 425, col. 2).
Sanderson et al taught wherein patients suffering from heart failure with normal ejection fraction may also present with breathlessness (pg 157, col. 2).
With respect to Claim 11, Yue et al taught wherein the nucleic acid encoding the therapeutic is operatively linked to an expression vector, to wit, rAAV (pg 1627, col. 1, Methods). 
With respect to Claim 12, Yue et al taught wherein the nucleic acid encoding the therapeutic is operatively linked to an expression vector, to wit, rAAV (pg 1627, col. 1, Methods). 
With respect to Claim 13, Yue et al taught wherein the expression vector is a cardiotropic vector, as evidenced by the rAAV vector to transduce heart tissue (e.g. Figure 3, “long-term AAV transduction in mdx heart”). 
With respect to Claim 14, Yue et al taught wherein the vector comprises a tissue specific regulatory region, e.g. a CK6 promoter (Figure 2). 
With respect to Claim 17, Yue et al taught wherein the composition comprises a pharmaceutically acceptable carrier, e.g. PBS (pg 1627, col. 1, Neonatal Cardiac Gene Transfer). 
With respect to Claims 18-19, Yue et al taught wherein the composition is administered percutaneously and surgically (pg 1627, col. 1, Neonatal Cardiac Gene Transfer, “injected directly into the cardiac cavity by puncturing through the chest wall”, col. 2, “small incision was made on the surface of the skin above the heart”, “complete the entire surgical procedure”).
With respect to Claim 37, Sanderson et al taught that heart failure patients with normal ejection fraction may be suffering from ischemic cardiomyopathy (e.g. pg 155, col. 2; pg 156, col. 1, “it was clear that.ischaemic heart disease…overlapped and [was] common in patients with HFNEF”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable prima facie obvious. 

Response to Arguments
Applicant argues that neither the Sanderson et al. review article nor Chami et al. provide one skilled in the art with the requisite motivation to produce the claimed methods, let alone provide a reasonable expectation of success of producing the claimed methods.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The ordinary artisan previously recognized the scientific and technical concepts that:
i) mutations in BAG3 are present in patients suffering from heart failure (Feldman et al, Knezevic et al); 
ii) reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (Knezevic et al); and 
iii) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (dystrophin transgene for dystrophin mutant subjects) to thereby enhance cardiac performance had previously been successfully reduced to practice (Yu et al).

Applicant argues that the 37-year-old BAG3 mutation carrier in Chami et al. simply had not yet presented symptoms of reduced ejection fraction. Accordingly, Chami et al. fails to provide the requisite motivation or reasonable expectation of success of producing the claimed methods
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims fail to recite or require a specific age at which the enormous genus of human and non-human patients are to be treated. Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 

et al. reports that there are many differences between heart failure with reduced ejection fraction and heart failure with normal ejection fraction. A few of the clinical differences are summarized in Table 1. In addition meaningful clinical differences there are treatment differences. Regarding treatment of heart failure with normal ejection fraction, Sanderson et al. states that there is "little evidence to guide treatment" of such patients. Because treatment of heart failure patients with reduced and normal ejection fraction are different and in fact employ chemical compounds with opposite effects one of skill in the art would not have had a reasonable expectation of success in view of any of the 5 cited references alone, or in any combination.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The ordinary artisan previously recognized the scientific and technical concepts that:
i) mutations in BAG3 are present in patients suffering from heart failure (Feldman et al, Knezevic et al); 
ii) reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (Knezevic et al); and 
iii) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (dystrophin transgene for dystrophin mutant subjects) to thereby enhance cardiac performance had previously been successfully reduced to practice (Yu et al).

Applicant argues that inotropes are contraindicated in heart failure patients with normal ejection fraction.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner has not asserted, nor does the prior art, that BAG3 is an inotrope.


Applicant’s argument(s) has been fully considered, but is not persuasive. Such is but in vitro tissue culture experiments; whereas, instant claims are directed to in vivo embodiments, whereby those of ordinary skill in the art immediately recognize that excitation contraction is naturally coupled to the human and non-human heart via the nervous system. 

Applicant argues that Knezevic et al. states that "additional research is required .... to assess whether reconstitution of normal levels of BAG3 alone can interrupt the progression of heart failure." The most that Knezevic et al suggests is to perform additional research,
Applicant’s argument(s) has been fully considered, but is not persuasive. Knezevic et al taught that “appropriate levels of BAG3 production and function are of particular importance in the heart”, whereby loss-of-function mutations result in dilated cardiomyopathy, and suggested that reconstitution of normal levels of BAG3 alone may interrupt the progression of heart failure (pg 430, col. 2), which thus provides a reasonable expectation of success and sound scientific rationale. That Knezevic et al proposed experimentation to“(3) assess” is not considered to teach away or negative the prima facie suggestion with a reasonable expectation of success that BAG3 increases cardiac contractility, given that loss of function mutations were demonstrated to reduce myocyte contractility.

Applicant argues that Feldman et al. is uncertain of the role that diminished BAG3 levels play in dilated cardiomyopathy. In support of Applicant's position, Feldman et al state that "diminished levels of BAG3 protein may be associated with both familial and nonfamilial forms of dilated cardiomyopathy. The use of the word associated indicates that diminished BAG3 levels could have no role in causation.
Applicant’s argument(s) has been fully considered, but is not persuasive.
As a first matter, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144. Feldman et al clearly taught that decreased levels of BAG3 are found in patients with end-stage heart failure (pg 1701, col. 1), and that BAG3 mutations were previously found to be causal for abnormal muscle function, including cardiac dysfunction (pg 1701, col.2). 
As a second matter, Applicant is respectfully reminded that Feldman et al should not be read in a vacuum. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
Knezevic et al (Applicant’s own work) taught that BAG3 is a new player in the heart failure paradigm (Title), and that deletion of BAG3 exon 4 is “causative of familial dilated cardiomyopathy” (pg 425, col. 1). Thus, Applicant themselves had already taught a recognized, causal role for BAG3 in the etiology of heart failure disease.
Similarly, Homma et al (Am. J. Pathol. 169(3): 761-773, 2006; of record in IDS) taught that deficiencies in proteins located at Z-disks of muscles are associated with heart failure and dilated cardiomyopathy, e.g. non-ischemic cardiomyopathy (Figure 4), and that BAG3 is also located at Z-disks and appears to be required for maintenance of this critical unit of muscle contractile function (pg 772, col. 1). That the BAG3 heterozygous mice (bag3 -/+) were histologically and phenotypically normal as compared to their BAG3 knockout mice (bag3 -/-) littermates provides prima facie scientific evidence that the presence of wildtype, full-length BAG3 is efficacious in enhancing cardiac performance in a subject. There is no difference between the litter mates but for the presence (normal phenotype) or absence (non-ischemic cardiomyopathy) of a nucleic acid encoding wildtype, full-length BAG3 polypeptide. 

Applicant argues that Feldman et al at most provide an invitation to experiment, but clearly do not provide one of skill in the art with a suggestion or reasonable expectation of success that administering a nucleic acid encoding BAG3 would increase cardiac contractility in patients suffering from heart failure.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The ordinary artisan previously recognized the scientific and technical concepts that:
i) mutations in BAG3 are present in patients suffering from heart failure (Feldman et al, Knezevic et al); 
ii) reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (Knezevic et al); and 
iii) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (dystrophin transgene for dystrophin mutant subjects) to thereby enhance cardiac performance had previously been successfully reduced to practice (Yu et al).
Furthermore, the fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 (Int’l Trade Comm'n 1983), aff’d. sub nom.,Massachusetts Institute of Technologyv.A.B. Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985). See also In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Yu et al evidence that administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (dystrophin transgene for dystrophin mutant subjects) to thereby enhance cardiac performance had previously been successfully reduced to practice. Applicant has provided no objective evidence that, even if some 

Applicant argues that Knezevic observation of a decrease in systolic calcium concentrations and myocyte contraction amplitude is strictly speculation. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Arguments of counsel cannot take the place of factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Attorney statements regarding, e.g. interpretation of Knezevic et al teachings, are not evidence without a supporting declaration. 

Applicant argues that knocking down the expression of a protein in a cell may produce distinct biological effects on a cell that are not necessarily or predictably reversed by restoring or increasing expression of the same protein in the same cell, or in a tissue or organ comprising that cell
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant is respectfully reminded that the cited references should not be read in a vacuum. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The prior art is replete with the general biological tenets relate the concepts that a phenotype caused by the removal of a gene of interest may be restored or rescued by increasing the expression of the gene whose deficiency or absence caused the phenotype. Knezevic et al (Applicant’s own work) taught that BAG3 is a new player in the heart failure paradigm (Title), and that deletion of BAG3 exon 4 is “causative of familial dilated cardiomyopathy” (pg 425, col. 1). Thus, Applicant themselves had already taught a recognized, causal role for BAG3 in the etiology of heart failure disease.
Similarly, Homma et al (Am. J. Pathol. 169(3): 761-773, 2006; of record in IDS) taught that deficiencies in proteins located at Z-disks of muscles are associated with heart failure and dilated cardiomyopathy, e.g. non-ischemic cardiomyopathy (Figure 4), and that BAG3 is also located at Z-disks and appears to be required for maintenance of this critical unit of muscle contractile function (pg 772, col. 1). That the BAG3 heterozygous mice (bag3 -/+) were histologically and phenotypically normal as compared to their BAG3 knockout mice (bag3 -/-) littermates provides prima facie scientific evidence that the presence of wildtype, full-length BAG3 is efficacious in enhancing cardiac performance in a subject. There is no difference between the litter mates but for the presence (normal phenotype) or absence (non-ischemic cardiomyopathy) of a nucleic acid encoding wildtype, full-length BAG3 polypeptide. 

Applicant argues that the decrease in myocyte contraction resulting from endogenous BAG3 knock down mentioned by Knezevic et al could be a result of myocyte apoptosis in the absence of BAG3. While increased expression of BAG3 in an isolated myocyte might reduce myocyte apoptosis, such increased expression certainly does not mean that this would affect a different function, namely increase myocyte contraction.
factually supported objective evidence in the record. See In re Schulze, 346 F.2d 500, 602, 145 USPQ 716, 718 (CCPA 1965), In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Attorney statements regarding, e.g. hypothetical explanations of Knezevic et al teachings, are not evidence without a supporting declaration. The ordinary artisan need not know the exact cell biological mechanism by which loss/decrease of BAG3 causes decreased myocyte contraction. Knezevic et al (Applicant’s own work) taught that BAG3 is a new player in the heart failure paradigm (Title), and that deletion of BAG3 exon 4 is “causative of familial dilated cardiomyopathy” (pg 425, col. 1). Thus, Applicant themselves had already taught a recognized, causal role for BAG3 in the etiology of heart failure disease. It is sufficient that the biological association between BAG3 and heart failure was already recognized, and that restoration of BAG3 levels were suggested as a modality to interrupt progression of heart failure. 

Applicant argues that Yue et al do not teach BAG3. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Knezevic and Feldman taught BAG3. Yue et al taught rAAV gene therapy for the treatment of cardiomyopathy, and thus no undue experimentation is required. 

Applicant argues that both Feldman et al. and Knezevic et al. disclose that BAG3 is known to be a chaperone of HSPs and protects cells from apoptotic death, neither of which functions would imply that the reconstitution of BAG3 in cardiac tissue would provide a near term benefit of increasing cardiac contractility in a heart failure patient experiencing a progression, worsening or onset of a heart failure symptom as in claims 1 and 20.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Feldman et al taught that decreased levels of BAG3 protein can be found both in individuals with a BAG3 mutation, as well as in end-stage failing human heart (pg 1701, col. 1), and changes in levels of BAG3 protein might participate in the progression of disease in patients with non-familial forms (syn. no BAG3 mutations) of IDC (pg 1702, col. 1).
Knezevic et al taught that mutations in BAG3 are associated with heart failure (Title), and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). 
As a second matter, Applicant is respectfully reminded that the cited references should not be read in a vacuum. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Homma et al (Am. J. Pathol. 169(3): 761-773, 2006; of record in IDS) taught that deficiencies in proteins located at Z-disks of muscles are associated with heart failure and dilated cardiomyopathy, e.g. non-ischemic cardiomyopathy (Figure 4), and that BAG3 is also located at Z-disks and appears to be required for maintenance of this critical unit of muscle contractile 
As a third matter, the independent claims do not require a “near term benefit”. All that is required is a therapeutically effective amount to increase cardiac contractility. Furthermore, it is unclear what objectively constitutes “near term”

Applicant argues that Knezevic et al. purportedly observed a decrease in systolic calcium concentrations, calcium transient amplitude and single myocyte contraction amplitude in myocytes in which endogenous BAG3 is knocked down, mentioning that "BAG3 may modulate cardiac contractility by affecting myocyte excitation-contraction coupling" (page 430, first column). However, at most this is speculation. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Knezevic et al clearly provide some teaching and/or suggestion that BAG3 regulates myocyte contractility, per Applicant’s acknowledgement of (pg 430, col. 1). Furthermore, Homma et al taught that deficiencies in proteins located at Z-disks of muscles are associated with heart failure and dilated cardiomyopathy, e.g. non-ischemic cardiomyopathy (Figure 4), and that BAG3 is also located at Z-disks and appears to be required for maintenance of this critical unit of muscle contractile function (pg 772, col. 1). That the BAG3 heterozygous mice (bag3 -/+) were histologically and phenotypically normal as compared to their BAG3 knockout mice (bag3 -/-) littermates provides prima facie scientific evidence that the presence of wildtype, full-length BAG3 is efficacious in enhancing cardiac performance in a subject.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.

Applicant argues that Knezevic et al. does not teach or suggest administering a nucleic acid encoding a BAG3 polypeptide to provide a near term benefit of increasing cardiac contractility in a heart failure patient.
Applicant’s argument(s) has been fully considered, but is not persuasive. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) See MPEP §2143.02. In the instant case, Knezevic et al is considered relevant prior art for having taught that mutations in BAG3 are associated with heart failure (Title), and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). Yue et al is considered relevant prior art for having taught a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure, the method comprising the steps of administering a therapeutically effective amount of a therapeutic dystrophin transgene for the treatment of heart disease in a subject suffering from a mutated endogenous dystrophin gene. 

Applicant argues that given the unpredictability in the field, one of skill in the art would have had no reasonable expectation of success of increasing cardiac contractility in a heart failure patient experiencing a progression, worsening or onset of heart failure a symptom y administering BAG3 based on Feldman et al. alone, or combined with the other cited references.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant fails to articulate that which is neither enabled nor absolutely lacks a reasonable expectation of success. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
Feldman et al taught that decreased levels of BAG3 protein can be found both in individuals with a BAG3 mutation, as well as in end-stage failing human heart (pg 1701, col. 1). Changes in levels of BAG3 protein might participate in the progression of disease in patients with non-familial forms (syn. no BAG3 mutations) of IDC (pg 1702, col. 1).
Knezevic et al taught that mutations in BAG3 are associated with heart failure (Title), and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). 
Yue et al clearly evidence that the ordinary artisan is enabled to administer therapeutic nucleic acids to a patient’s heart for the treatment of heart failure. 

Applicant argues that the decrease in myocyte contraction resulting from endogenous BAG3 knock down mentioned by Knezevic et al. could be a result of myocyte apoptosis in the absence of BAG3. This explanation is consistent with Homma et al., which showed that knock down of BAG3 expression in cultured myoblasts increased apoptosis. Accordingly, while increased expression of BAG3 in an isolated myocyte might reduce myocyte apoptosis, such increased expression does not mean that this would affect a different function, namely increase myocyte contraction.
Applicant’s argument(s) has been fully considered, but is not persuasive. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02. In the instant case, the instant claims merely require “increasing cardiac contractility”, and thus reasonably any small amount of increased contractility, by whatever BAG3 cell biological mechanism, so long as there is a modicum of therapeutic efficacy. The ordinary artisan need not know all the cell biological mechanisms by which BAG3 functions in a cell in order to arrive at the instantly claimed invention. Knezevic et al taught that mutations in BAG3 are associated with heart failure (Title), and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). Homma et al taught that deficiencies in proteins located at Z-disks of muscles are associated with heart 

Applicant argues that Feldman et al fails to provide any data indicating that BAG3 can interrupt the progression of heart failure, let alone teach or suggest a method of increasing cardiac contractility in a patient suffering from or at risk for heart failure
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Knezevic et al is considered relevant prior art for having taught that mutations in BAG3 are associated with heart failure (Title), and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). 
Yue et al is considered relevant prior art for having taught a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure, the method comprising the steps of:
i) identifying a patient suffering from or at risk of heart failure, to wit, mdx mutant mice; and 
ii) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (pg 1627, col. 1, Neonatal Cardiac Gene Therapy). 

Applicant argues that Knezevic et al. fails to provide any data indicating that BAG3 can interrupt the progression of heart failure, let alone teach or suggest a method of increasing cardiac contractility in a patient suffering from or at risk for heart failure. Without such data one of skill in the art would not have had a reasonable expectation of success at the time of the invention.
Applicant’s argument(s) has been fully considered, but is not persuasive. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) See MPEP §2143.02. In the instant case, Knezevic et al is considered relevant prior art for having taught that mutations in BAG3 are associated with heart failure (Title), and suggested that reconstitution of normal levels of BAG3 alone may be a therapeutic approach to interrupt the progression of heart failure (pg 430, col. 2). Yue et al is considered relevant prior art for having therapeutic dystrophin transgene for the treatment of heart disease in a subject suffering from a mutated endogenous dystrophin gene. 

11. 	Claims 1, 3-6, 8, 11-14, 17-19, and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Feldman et al (J. Cell. Physiol. 229: 1697-1702, 2014; available online May 13, 2014; of record in IDS) in view of Homma et al (Am. J. Pathol. 169(3): 761-773, 2006; of record in IDS), Meng et al (Cell Death and Disease 5: e1092; doi:10.1038/cddis.2014.32; published online 27 February 2014; of record), Sawitzki et al (Human Gene Therapy 13:1495-1504, 2002; of record), Yue et al (Circulation 108:1626-1632, 2003; of record), Hishiya et al (Circulation Res. 107: 1220-1231, 2010; of record in IDS), Reed et al (U.S. 2003/0175958; of record), Gao et al (U.S. 2012/0137379; of record), Gandhi et al (Am. J. Cardiol. 114: 1543-1549, November 14, 2014; available online August 27, 2014; of record), Sanderson et al (Heart 93: 155-158, 2007; of record) and Chami et al (Canadian J. Cardiol. 30(12): 1655-1661, December 2014; available online October 2, 2014; of record).
Determining the scope and contents of the prior art.
Feldman et al is considered relevant prior art for having taught the identification of mutations in BAG3 in patients suffering from heart failure (Title). Feldman et al taught that mutations in BAG3 were shown to cause abnormal muscle function (pg 1701, col. 2). Feldman et al taught patients (III-7, IV-4, IV-6) who were asymptomatic, yet carries the BAG3 mutation (Figure 1), and thus is reasonably considered to be at risk for acute heart failure.
Feldman et al taught wherein the heart failure is end-stage heart failure (pg 1701, col. 2, “patients with end-stage HF”), and one patient suffered from progressive heart failure (pg 1699, col. 1, “progressive HF secondary to IDC”;  Table 1, “Died-worsening HF”). Decreased levels of BAG3 protein can be found both in individuals with a BAG3 mutation, as well as in end-stage failing human heart (pg 1701, col. 1). Changes in levels of BAG3 protein might participate in the progression of disease in patients with non-familial forms (syn. no BAG3 mutations) of IDC (pg 1702, col. 1).

Feldman et al do not teach a therapeutic approach to treating said patients suffering from heart failure to comprise a gene therapy method to overexpress BAG3. However, prior to the effective filing date of the instantly claimed invention, Homma et al is considered relevant prior art for having taught that BAG3 knockout mice (bag3 -/-) suffer from degeneration of cardiac muscle; whereas, BAG3 heterozygous mice (bag3 -/+) were histologically and phenotypically normal (pgs 764, col. 2-765, col. 1). 
Homma et al taught that deficiencies in proteins located at Z-disks of muscles are associated with heart failure and dilated cardiomyopathy, e.g. non-ischemic cardiomyopathy (Figure 4), and that BAG3 is also located at Z-disks and appears to be required for maintenance of this critical unit of muscle contractile function (pg 772, col. 1). That the BAG3 heterozygous 
Similarly, Meng et al is considered relevant prior art for having taught the production of a cellular phenotype upon introducing a short hairpin RNA (shRNA) against BAG3 (pg 2, Results), e.g. a change to cellular fibroblast-like morphology (Figure 1d), and promotion of migration and invasion of thyroid cancer cells (pg 3, col. 1). Meng et al also taught of method of rescuing the phenotype mediated by the BAG3 knockdown, the method comprising the step of administering to said BAG3-knockdown cells a transgene encoding wildtype BAG3 (pg 5, col. 2), thereby decreasing the migration and invasiveness of the BAG3 knockdown cells (pg 6, col. 1). Thus, Meng et al clearly evidence that it is merely common sense and ordinary scientific deduction to the routineer that administering a wildtype copy of a full-length BAG3 polypeptide would improve the cellular deficits caused by the loss of normal BAG3 polypeptide biological activity. 
Neither Feldman et al, Homma et al, nor Meng et al demonstrate a reduction to practice of a therapeutic method comprising the step of administering a nucleic acid expression vector encoding a BAG polypeptide to an organ. However, prior to the effective filing date of the instantly claimed invention, Sawitzki et al is considered relevant prior art for having taught a method of enhancing liver performance, the method comprising the step of administering to a liver an adenoviral vector encoding a full-length BAG-1 polypeptide (Abstract). Sawtizki et al taught that apoptosis is a common event in postreperfusion biopsy specimens of human liver grafts, and that BAG-1 overexpression decreases ischemia reperfusion-mediated hepatocyte injury (color plate 2), thereby improving liver architecture, hepatic function, and prolonging the survival of hosts receiving the genetically modified livers (Figure 4). 
Sawitzki et al propose that the protective effects of BAG-1 includes stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, and when bound to Hsp70, inhibiting postmitochondrial apoptotic events by apoptosome formation (pg 1503, col. 1). 
Homma et al taught that BAG-3, like BAG-1, was previously recognized to bind the antiapoptotic protein Bcl-2, thereby contributing the suppression of apoptosis (pg 761, col. 2). 

Neither Feldman et al, Homma et al, Meng et al, nor Sawtizki et al teach a reduction to practice of a method to treating patients suffering from heart failure to comprise a gene therapy method to overexpress a therapeutic transgene. However, prior to the effective filing date of the instantly claimed invention, Yue et al is considered relevant prior art for having taught a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure, the method comprising the steps of:
i) identifying a patient suffering from or at risk of heart failure, to wit, mdx mutant mice; and 


Feldman et al taught wherein BAG3 was recognized in the art to inhibit myofibrillar degeneration in response to mechanical stress (pg 1701, Discussion). Homma et al taught that lack of BAG3 causes myofibrillar disorganization (pg 767, col. 1), and that BAG3 is required for maintenance of the Z-disk, which is the critical unit of muscle contractile function (pg 772, col. 1). Thus, a gene therapy to overexpress BAG3 would reasonably be recognized by the routineer to enhance cardiac performance comprising an increase in contractile function, as such is merely the opposite of myofibrillar degeneration, loss of Z-disk integrity, and/or abnormal muscle function. 
Furthermore, in regard to instant claims, it is noted that the "wherein the increase in cardiac contractility comprises…." clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited, to wit, administering the nucleic acid encoding BAG3. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Neither Feldman et al, Homma et al, Meng et al, Sawitzki et al, nor Yue et al teach wherein the therapeutic result achieved via administration of a BAG3 transgene comprises increased contractile function comprising an increase in myocyte contraction amplitude. However, prior to the effective filing date of the instantly claimed invention, Hishiya et al is considered relevant prior art for having taught cardiomyocytes of the bag3 -/- hearts of Homma et al suffer from myofibrillar degeneration and lost contractile activity (Abstract) e.g. myocyte contraction amplitude that is significantly impaired (Figure 5). 

Neither Feldman et al, Homma et al, Meng et al, Sawitzki et al, Yue et al, nor Hishiya et al teach wherein the patient suffering from heart failure has normal ejection fraction. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 1, Sanderson et al is considered relevant prior art for having taught that nearly half (pg 155, col. 1, Epidemiology, 40-71%, depending upon the study; mean 56%) of patients with symptoms of heart failure are found to have normal ejection fraction (Abstract).
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art arrive at a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure, wherein the enhanced cardiac performance comprises an increase in myocyte contraction amplitude, the method comprising the step of administering to said patient an expression vector encoding a full-length BAG3 polypeptide with a reasonable expectation of success because the ordinary artisan previously recognized the scientific and technical concepts that:
i) mutations in BAG3 are present in patients suffering from heart failure (Feldman et al, Homma et al); 
ii) reconstitution of normal levels of BAG3 is an art-recognized modality to rescue/restore a cellular phenotype due to the loss or mutation of BAG3 (Homma et al, Meng et al); 
iii) myocyte contractile function impairment, including decreased myocyte contraction amplitude, was a previously recognized cellular phenotype in bag-3 -/- cardiomyocytes (Hishiya et al); 
iv) gene therapy methods to over-express full-length BAG polypeptides were successfully demonstrated to achieve therapeutic results in target organs, believed to be achieved via stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, and when bound to Hsp70, inhibiting postmitochondrial apoptotic events by apoptosome formation (Sawitzki et al), functional properties shared by BAG-1 and BAG-3 polypeptides, and 
v) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (dystrophin transgene for dystrophin mutant subjects) to thereby enhance cardiac performance had previously been successfully reduced to practice (Yu et al).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to perform a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure with normal ejection fraction, the method comprising the step of administering to said patient an expression vector encoding a full-length BAG3 polypeptide with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 4, Feldman et al taught that changes in the levels of BAG3 protein might participate in the progression of disease in patients (pg 1702, col. 1), whereby the BAG3 protein levels are significantly decreased in the patients (pg 1698, col. 1). 
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 
With respect to Claim 5, Feldman et al taught wherein the patient has a mutated BAG3 gene, patients (III-7, IV-4, IV-6) who were asymptomatic, yet carries the BAG3 mutation (Figure 1), and thus is reasonably considered to have, or be at risk for, heart failure, e.g. acute heart failure.
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), whereby at least one BAG3 mutation carrier had, at the time of study, normal ejection fraction (pg 1657, col. 2, Individual 1.16; Figure 1). 
With respect to Claims 3 and 8, 22, Feldman et al taught wherein the non-ischemic cardiomyopathy is idiopathic dilated cardiomyopathy or familial dilated cardiomyopathy (Title, “family with…idiopathic dilated cardiomyopathy”; Introduction, “non-ischemic disease or idiopathic dilated cardiomyopathy”).
Chami et al taught that mutations in BAG3 are associated with early-onset dilated cardiomyopathy (Title), and do not teach that said patients exhibit ischemia. 
With respect to Claim 6, Sanderson et al taught wherein patients suffering from heart failure with normal ejection fraction may also present with breathlessness (pg 157, col. 2).

With respect to Claim 11, Yue et al taught wherein the nucleic acid encoding the therapeutic is operatively linked to an expression vector, to wit, rAAV (pg 1627, col. 1, Methods). 
Sawitzki et al taught wherein the nucleic acid encoding the therapeutic is operatively linked to an expression vector, to wit, adenoviral vector (pg 1496, col. 1, Materials and Methods). 
Reed et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0056].
Gao et al disclosed rAAV vectors encoding BAG3 [0092], wherein the rAAV has cardiac tropism ([0022], target tissue of an AAV is…, heart (claim 35), e.g. AAV capsids that group with the AAV9 clade (Examples 3-4). 
With respect to Claim 12, Yue et al taught wherein the nucleic acid encoding the therapeutic is operatively linked to an expression vector, to wit, rAAV (pg 1627, col. 1, Methods). 
Sawitzki et al taught wherein the nucleic acid encoding the therapeutic is operatively linked to an expression vector, to wit, adenoviral vector (pg 1496, col. 1, Materials and Methods). 
Reed et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0056].
Gao et al disclosed rAAV vectors encoding BAG3 [0092], wherein the rAAV has cardiac tropism ([0022], target tissue of an AAV is…, heart (claim 35), e.g. AAV capsids that group with the AAV9 clade (Examples 3-4). 
With respect to Claim 13, Yue et al taught wherein the expression vector is a cardiotropic vector, as evidenced by the rAAV vector to transduce heart tissue (e.g. Figure 3, “long-term AAV transduction in mdx heart”). 
Reed et al disclosed wherein the recombinant viral vector comprises an adeno-associated virus (AAV) vector, a lentivirus vector, retrovirus vector or adenoviral vector [0056].
Gao et al disclosed rAAV vectors encoding BAG3 [0092], wherein the rAAV has cardiac tropism ([0022], target tissue of an AAV is…, heart (claim 35), e.g. AAV capsids that group with the AAV9 clade (Examples 3-4). 
With respect to Claim 14, Yue et al taught wherein the vector comprises a tissue specific regulatory region, e.g. a CK6 promoter (Figure 2). 
	Gao et al disclosed the therapeutic transgene is operably linked to a tissue-specific promoter ([0099], claim 38). 
With respect to Claim 17, Yue et al taught wherein the composition comprises a pharmaceutically acceptable carrier, e.g. PBS (pg 1627, col. 1, Neonatal Cardiac Gene Transfer). 
Gao et al disclosed wherein the composition comprises a pharmaceutically acceptable carrier ([0109], claims 21, 24).
With respect to Claims 18-19, Yue et al taught wherein the composition is administered percutaneously and surgically (pg 1627, col. 1, Neonatal Cardiac Gene Transfer, “injected directly into the cardiac cavity by puncturing through the chest wall”, col. 2, “small incision was made on the surface of the skin above the heart”, “complete the entire surgical procedure”).
With respect to Claim 37, Sanderson et al taught that heart failure patients with normal ejection fraction may be suffering from ischemic cardiomyopathy (e.g. pg 155, col. 2; pg 156, col. 1, “it was clear that.ischaemic heart disease…overlapped and [was] common in patients with HFNEF”).
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that neither Homma et al, Meng et al, Sawitzki et al, nor Hishiya et al teach/disclose increasing cardiac contractility in a patient suffering from heart failure. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Homma et al taught that deficiencies in proteins located at Z-disks of muscles are associated with heart failure and dilated cardiomyopathy, e.g. non-ischemic cardiomyopathy (Figure 4), and that BAG3 is also naturally located at Z-disks (Figure 6) and appears to be required for maintenance of this critical unit of muscle contractile function. Given the finding that the Z-disk structures become altered before evidence of apoptosis, we speculate that BAG3 is required for maintaining integrity of Z-disks or other supporting components of the muscle cytoskeleton, particularly during the stress of the muscle (pg 772, col. 1). Hishiya et al taught that loss of BAG3 causes myofibrillar degeneration and contraction failure (Figure 5, legend), and that BAG3 is crucial for the maintenance of myofibrillar integrity under mechanical stress (pg 1221, col. 1), whereby  BAG3 expression is understood to have a role in repairing skeletal muscle injuries caused by mechanical stress, including mechanical stress caused by pathological conditions such as heart failure and cardiomyopathy, whereby BAG3 may function in the regenerating process of myopathy (pg 1229, col. 1). Thus, the ordinary artisan would have reasonably expected the therapeutic BAG3 to naturally locate at Z-disks upon expression, and perform its natural function promoting maintenance of Z-disk integrity or other supporting components of the muscle cytoskeleton, particularly during the stress of the muscle, including muscle contractile function. 
	 
Applicant argues that neither Homma et al., Meng et al., Sawitzki et al., Yue et al, nor Hishiya et al. teach or suggest a method of increasing cardiac contractility in a patient suffering from or at risk for heart failure
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art arrive at a method of enhancing cardiac performance in a patient suffering from or at risk for heart failure, the method comprising the step of administering to said patient an expression vector encoding a full-length BAG3 polypeptide with a reasonable expectation of success because the ordinary artisan previously recognized the scientific and technical concepts that:
i) mutations in BAG3 are present in patients suffering from heart failure (Feldman et al, Homma et al); 
ii) reconstitution of normal levels of BAG3 is an art-recognized modality to rescue/restore a cellular phenotype due to the loss or mutation of BAG3 (Homma et al, Meng et al); 

iv) gene therapy methods to over-express full-length BAG polypeptides were successfully demonstrated to achieve therapeutic results in target organs, believed to be achieved via stabilizing antiapoptotic proteins such as Bcl-2, thereby preventing cell death, and when bound to Hsp70, inhibiting postmitochondrial apoptotic events by apoptosome formation (Sawitzki et al), functional properties shared by BAG-1 and BAG-3 polypeptides, and 
v) administering a therapeutically effective amount of a pharmaceutical composition comprising a nucleic acid encoding a restorative gene therapy (dystrophin transgene for dystrophin mutant subjects) to thereby enhance cardiac performance had previously been successfully reduced to practice (Yu et al).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. 	Claims  1, 3-5, 8, 11-14, 17, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 51, and 54-74 of copending Application No. 15/115807 (U.S. 2017/0016066; claim set filed October 7, 2021; Notice of Allowance mailed December 1, 2021). 
With respect to Claim 1, ‘807 claims (claims 1 and 57-58) a method of treating a human patient suffering from heart failure with reduced ejection fraction (HFrEF), the method comprising the step of administering a nucleic acid encoding BAG3. 
With respect to Claim 4-5, ‘807 claims (claim 51) wherein the human patient has a mutation in their BAG3.
With respect to Claims 3 and 8, ‘807 claims (claims 59-62, and 73-74) wherein the cardiomyopathy is non-ischemic cardiomyopathy, idiopathic (syn. non-familial) dilated cardiomyopathy or familial dilated cardiomyopathy. 
With respect to Claim 37, ‘807 claims (claims 71-72) wherein the cardiomyopathy is ischemic cardiomyopathy.
With respect to Claims 11-13, ‘807 claims (claim 54-56, 67, and 70) wherein the nucleic acid encoding BAG3 is operatively linked to an expression vector, to wit, rAAV, whereby those of ordinary skill in the art immediately recognize that rAAV vectors naturally comprise ITRs. 
With respect to Claim 14, ‘807 claims (claim 54-56) wherein the vector comprises a cardiac specific promoter, which anticipates the instantly recited tissue specific regulatory region. 
With respect to Claim 17, ‘807 claims (claim 65-66 and 68-69) wherein the composition comprises a pharmaceutically acceptable carrier. 
Those of ordinary skill in the art previously recognized that: 
i) mutations in BAG3 are present in patients suffering from heart failure; 
ii) individuals comprising at least one BAG3 mutation carrier may suffer from heart failure with normal ejection fraction or reduced ejection fraction; and 
iii) reconstitution of normal levels of BAG3 is an art-recognized modality to rescue/restore a cellular phenotype due to the loss or mutation of BAG3, including as a therapeutic approach to interrupt the progression of heart failure. 
Thus, the instant claims are anticipated and/or rendered obvious over the claims of ‘807. This is a provisional nonstatutory double patenting rejection.

13. 	Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 51, and 54-74 of copending Application No. 15/115807 (U.S. 2017/0016066; claim set filed October 7, 2021; Notice of Allowance mailed December 1, 2021), as applied to Claims 1, 3-5, 8, 11-14, 17, and 37 above, and in further view of Stanescu et al (Romanian J. Internal Med. 45(1): 77-83, 2006; abstract only; of record).
‘807 does not claim wherein the patients suffering from HFrEF are also suffering from shortness of breath, fatigue, elevated heart rate, severe shortness of breath, or chest pain. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 6, Stanescu et al is considered relevant prior art for having taught that those of ordinary skill in the art previously recognized that patients suffering from dilated cardiomyopathy and/or severe heart failure clinically present with shortness of breath and chest pain.

	Thus, the instant claims are obvious variants of the ‘807 claims.

14. 	Claims 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 51, and 54-74 of copending Application No. 15/115807 (U.S. 2017/0016066; claim set filed October 7, 2021; Notice of Allowance mailed December 1, 2021), as applied to Claims 1, 3-5, 8, 11-14, 17, and 37 above, and in further view of in view of Yue et al (Circulation 108:1626-1632, 2003; of record; of record).
With respect to Claims 18-19, ‘807 does not claim ipsis verbis whereby the composition is administered percutaneously or surgically. However, prior to the effective filing date of the instantly claimed invention, Yue et al taught wherein the composition is administered percutaneously and surgically (pg 1627, col. 1, Neonatal Cardiac Gene Transfer, “injected directly into the cardiac cavity by puncturing through the chest wall”, col. 2, “small incision was made on the surface of the skin above the heart”, “complete the entire surgical procedure”).
Thus, prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to administer the expression vector to the patient via percutaneous or surgical administration with a reasonable expectation of success because such was a known practice to those of ordinary skill in the art. 

Citation of Relevant Prior Art
15. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gamerdinger et al (EMBO Reports 12(2): 149-156, 2011; of record) is considered relevant prior art for having taught the expression of the BAG3 transgenes to study the . 

Conclusion
16. 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633